On Rehearing.
[4] This matter was. before the court at a previous time. It was then held that the testimony offered in the court-martial proceedings and submitted on the application for the writ, which consisted of no direct evidence- that the notice in question was actually mailed, but merely: of photostat copies of the reports made and the notice claimed to have beehdssued in the -Helmecke matter, together with the oral *333testimony of the Adjutant General that he knew- nothing about the fact of mailing, but knew that it was the custom of the office to cause all such notices to be mailed, and that from the photostat copies he would say that the notice in question had been mailed, was insufficient to prove the fact of mailing.
It was also there held:
“That the fact of mailing, where that fact is an important one, must be proven like any other fact, by direct or circumstantial evidence, and that where there is no direct evidence of mailing, it is not sufficient proof of mailing to offer testimony merely that the general custom of an office was to mail all letters and notices. The better rule, and that which seems to be established by the weight of authority, is that in the absence of direct evidence there must be proof of an invariable custom or usage in an office of depositing mail in a certain receptacle; that the letter in question was deposited in such receptacle, and in addition there must be the testimony of the employee whose duty it was to deposit the mail in the post office that he either actually deposited it in the post office, or that it was his invariable custom to deposit every letter placed in the receptacle, and that he never failed in carrying out that custom.”
It was thereupon held that, unless the respondent should within 10 days from the filing of the opinion apply for the right to thereafter offer testimony establishing the fact of mailing, the writ of habeas corpus applied for should issue. Respondent duly made his application, and has now offered his additional testimony, which consisted of—■
(1) The originals of the reports, and other documents, photostat copies of which were offered in the court-martial hearing, including the actual carbon copy of the notice to Helmecke.
(2) The testimony of Dr. Sidney Smith that he was the chairman of the district board, and that he identified form 146-A, and that this form 146-A on which the name of Helmecke appeared as a delinquent was the original form sent by the local board to the district board, and by them to the Adjutant General.
(3) The testimony of James Harley and George H. Carter, the one Adjutant General of Texas in, on, and prior to November 9, 1917, the other in general charge of the selective service draft on and prior to-the same date, both of whom testified that one Jerry E. Brophy was a clerk in charge of the mailing office, which had to do with mailing of all mail with reference to draft delinquents, and that Tom Brown was a porter in the Adjutant General’s office, whose duty was to receive and place in the post office all mail leaving that office.
These witnesses, especially Carter, testified definitely and fully of the general rules and instructions issued by them, and the general custom of the mailing office and the porter in carrying out the instructions, that the utmost care should be used in checking over the delinquent lists, preparing duplicate and original, the one for filing, the other for mailing, and placing them in mail sacks to be mailed, and in actually having such mail carried to the post office; that according to their experience this routine was punctually and exactly carried oüt with the utmost care.
(4) The testimony of Jerry E. Brophy to the effect that he was in charge of an office devoted exclusively to mailing and handling mail *334with reference to delinquents; that there was an invariable custom or usage in the office with reference to preparing an original and carbon of notices to be sent to delinquents, of having such notices carried together, carbon and original, to the Adjutant General for signature of the original, and of having them returned to the mailing office, the original to be placed in its'envelope for mailing, the carbon to be placed in the file of the delinquent. He also testified to the invariable custom or usage of thereafter depositing the mail in the pouch which hung at his desk, and of causing this mail to be carried to_ the porter, Tom Brown, for mailing in the post office. He also identified the carbon as the carbon of the original notice sent to Helmecke, and testified that the uniform and invariable custom of the office was not to place the carbon in the delinquent file until after the original had been placed in its envelope for mailing. He testified that the invariable custom was to use government franked envelopes, and that the strictest rules prevailed to insure that the office was kept clean; that letters were actually mailed, and not lost, and that it was an invariable custom of the office, when preparing the duplicate and original, and before they were presented to the Adjutant General for signature, to write on them the mailing date, and that it was also the invariable custom of the office, in order to insure that the delinquent would have the full number of days stated in the notice, that all notices made for a certain day were on that day mailed; that while he had no personal knowledge of the particular notice to Helmecke, or to any other delinquent, because there was a vast amount of notices handled from the office, he was satisfied to swear, and would swear, from the general custom, that the notice to Helmecke was mailed on November 9, 1917, the date stamped on the notice; that he knew personally that the mail sack was filled and taken up, because the mail sack was hanging at his desk; that he was in charge of the office for mailing and receiving mail, and that his office was organized for the purpose of collecting and accurately mailing out notices; that it was part of his duty to see that the .mail was not allowed to remain on the desk and not to fail of being mailed, and that there never was any mail in the pouch the morning after, because the last thing they did in the afternoon was to take the mail out and deliver it to Brown.
Tom Brown testified that he had been a porter in the Adjutant General’s office for 23 years; that he had been straightly instructed with reference to mailing; that he knew Mr. Brophy; that it was his duty to handle the mail from'Mr. Brophy’s department, and that he knew, from the method of handling the mail, that all mail that was brought up from that department was received by him and placed in a secured pouch, so that no mail could be lost therefrom, and was by him deposited in the post office, which was at that time in the Capitol Building at Austin, and on the same floor with the Adjutant General’s office; that he had been requested to get the mail out on the same day it was brought in, and that he always did it; that he never had any mail presented to him that he did not get into the post office on the same day.
There is no doubt that, except for the fact that there is no direct evidence that this particular letter to Helmecke was prepared and *335placed in an envelope for mailing, correctly addressed, the testimony in this case measures not only fully, but exactly, up to the requirements of all the adjudged cases. Here is proof in the most meticulous and satisfactory way of an invariable custom or usage in an office of depositing mail in a certain receptacle, and in an equally accurate and meticulous way that all mail deposited in that receptacle was by the employee whose duty it was to deposit it in the post office, so deposited.
Can it be said that the evidence is wanting in proof of the other requisite, that the letter in question was deposited for mailing in the receptacle? On this point I think there can be little doubt. The existence of a carbon requires the existence of the original, and proof that a carbon existed requires the inference that an original also existed. It is therefore indisputably true that there was made an original and a carbon of the Helmecke notice, just as in other cases.
It is true there is no proof that the original was signed or mailed, but there is direct proof that the carbon was placed in the delinquent’s file, and there kept, as was the invariable custom with reference to mailing delinquent notices, and there is proof that the original was never 'separated from the carbon until it was placed in the envelope for mailing. Can it be that such circumstances as these are insufficient to establish the ultimate fact that the original was prepared and placed in the letter for mailing? I think not.
In 22 Corpus Juris, p. 99, it is said:
“Jn order to support a presumption of tlie receipt of a letter, there must be satisfactory proof that it was duly mailed although such proof need not consist of direct and positive testimony’of the ultimate fact of mailing.”
In 10 Ruling Case Law, § 196, it is said;
“Generally speaking, issues may be established in both civil and criminal cases by circumstantial evidence”
—and that conviction for the greatest crimes and matters of the gravest importance may rest alone on circumstantial evidence is too well known to require the citation of authorities.
Here the important facts are established by circumstantial evidence in the most complete and explicit way: (1) There was an office, the sole duty of which was to check delinquents; (2) this office was organized with the utmost care to accomplish the purpose intended; (3) ’ in preparing notices to delinquents the originals and carbons were always prepared at the same time, with their date for mailing written on them; (4) that they were kept together, and were together sent to the Adjutant General, where the original was signed by him and the two returned to the office; (5) that here they were separated, the carbon then and only then going into the permanent file, the original in the mail; (6) that there was a carbon copy of the notice to Helmecke made on November 9, in the Helmecke file; (7) that provision was made to have these letters placed in the mail; and (8) that they were uniformly so placed.
The detail of the wealth of these circumstances shows that the evidence now offered is not only sufficient to support an inference that *336the letter in question was prepared and mailed, but in the light of reason is not reconcilable with any .other inference. I am therefore of the opinion that the fact upon which the authority of the court-martial rests, to wit, that the induction notice was mailed to Helmecke, has been established absolutely, affirmatively, and unequivocally, and that the writ of habeas corpus applied for should be denied; and it will he so ordered.